Citation Nr: 0838134	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-03 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative meniscus 
with patellofemoral syndrome of both knees (hereinafter 
"bilateral knee disorder").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The appellant served as a member of the Illinois National 
Guard from August 2003 to July 2004 and was on a period of 
active duty for training (ACDUTRA) for 22 days.  The 
appellant did not serve on active duty.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.


FINDING OF FACT

The appellant's bilateral knee disorder existed prior to his 
period of ACDUTRA, and did not undergo a permanent increase 
in disability during such service.


CONCLUSION OF LAW

The appellant's pre-existing bilateral knee disorder was not 
aggravated during the appellant's period of ACDUTRA.  38 
U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306, 3.307 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with VCAA 
notice in September 2004, prior to the January 2005 rating 
decision.  Thus, the requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
appellant of what the evidence must show to establish 
entitlement to service connection for a bilateral knee 
disorder.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the appellant was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, the appellant's claim for service 
connection for a bilateral knee disorder is being denied, 
and, consequently, no disability rating or effective date 
will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available records are included 
in the appellant's claims folder, which were reviewed by both 
the RO and the Board in connection with the appellant's 
claim.  Nothing in the record indicates the appellant has 
identified the existence of any relevant evidence that is not 
of record.  Moreover, the appellant was afforded a VA 
examination in August 2005 regarding his claim for service 
connection.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(c) (2007).  The term inactive duty training 
is defined, in part, as duty, other than full-time duty.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service, are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA, such as in this case.  
Paulson v. Brown, 7 Vet. App. at 470-71 (noting that the 
Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); see McManaway v. 
Gober, 4 Fed. Appx. 821 (Fed. Cir. January 22, 2001), citing 
Paulson, 7 Vet. App. at 469-70 (noting that, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim" (emphasis in McManaway)); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  In such cases, the evidentiary burden is on the 
claimant to show that he became disabled from an injury or 
disease incurred in line of duty during ACDUTRA or from an 
injury incurred in line of duty during INACDUTRA.


III.	Analysis

The appellant seeks service connection for a bilateral knee 
disorder.  In his VA Form 9, the appellant contends that he 
did not have any problems with his knees when he entered 
service and that he never had any problems with his left 
knee.  

The appellant had a period of ACDUTRA for 22 days.  There 
were no complaints, documentation, or findings of a bilateral 
knee disorder on the pre-enlistment examination.  The 
appellant was found to be qualified for enlistment.  At the 
time of the pre-enlistment examination, the appellant also 
completed a report of medical history.  The report reveals 
that, in response to questions regarding whether the 
appellant had been treated for a knee disorder and if he had 
knee problems, he responded in the positive for both 
questions.  

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

However, in this case, the appellant's only service is 
ACDUTRA.  The Court has found that when an appellant's only 
service is ACDUTRA, the presumption of soundness does not 
apply unless service connection has previously been 
established for a separate disease or disability.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  Therefore, although the 
appellant's pre-enlistment examination was negative for a 
bilateral knee disorder, he is not entitled to the 
presumption of soundness.  

In any event, the evidence demonstrates that the appellant's 
bilateral knee disorder pre-existed his entry into service 
and was not permanently aggravated during service.    

The Board notes that it has considered application of the 
presumption of aggravation.  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
that any increase in disability during service is due to the 
natural progress of the disease. Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  In this case, however, the 
evidentiary presumption of aggravation is not for application 
because the appellant's claim is based on a period of 
ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).  Therefore, the evidentiary burden is on the 
appellant to show that he became disabled from an injury or 
disease incurred or aggravated in the line of duty during 
ACDUTRA.

The record clearly shows that the appellant has a current 
bilateral knee disorder.  Specifically, the August 2005 VA 
examination reveals a diagnosis of degenerative medial 
meniscus of the right knee with patellofemoral syndrome and 
degenerative medial and lateral menisci of the left knee with 
patellofemoral syndrome.  

The private medical records reveal that the appellant has a 
long history of bilateral knee problems prior to entering the 
National Guard.  The earliest medical record was dated 
September 1994, in which the appellant received medical 
treatment for his right knee.  A magnetic resonance imaging 
(MRI) report shows findings of a Grade I Tear with no 
evidence of communication to articular margins, posterior 
horn, and medial meniscus.  There was also an abnormal 
increased signal throughout the posterior horn of medial 
meniscus and extensive mucoid degeneration of cartilage.  In 
a January 1996 record, the appellant was seen for treatment 
because he twisted his left knee, in which the examiner noted 
that there was tenderness and minor swelling.  In a December 
1999 record, the appellant underwent surgery to remove a 
fibrous nodule in the right knee.  The physician noted that 
there was mild inflammation and overgrowth of fibrous tissue 
in the right knee.  In October 2000, the veteran was treated 
for right knee patellofemoral pain and there was a history 
given of right knee patellar subluxation and dislocation.  
The appellant received an arthroscopy of the right knee with 
a limited chondroplasty of the patella in the right knee and 
arthroscopic lateral retinacular release.  In September 2002, 
the appellant received treatment for right knee and left knee 
pain due to an injury.  The report shows that the appellant 
reported a history of two arthroscopies of the right knee and 
a lot of popping and cracking in both knees.  He also 
reported that the right knee was more painful than the left.  
In May 2003, the appellant was treated for bilateral knee 
pain.  The MRI findings for the right knee revealed moderate 
degenerative changes in the posterior horn of medial meniscus 
without a gross tear and small joint effusion.  For the left 
knee, the MRI findings showed small joint effusion and mild 
to moderate degenerative changes of the medial and lateral 
menisci.  

The appellant's service treatment records confirm that he 
received medical treatment for his knees during his period of 
ACDUTRA.  The February 2004 records, when the appellant was 
on ACDUTRA, show that he was treated for bilateral knee pain 
and swelling.  The appellant stated that he was sitting 
during a training exercise and felt a pop in his knee.  The 
report reveals that, for the left knee, there was mild edema, 
crepitus, and positive for tenderness.  For the right knee, 
the examiner noted that there was edema, redness, effusion, 
and full range of motion with pain.  The appellant was first 
placed on a limited profile with duty restrictions; however, 
the appellant was later discharged due to his bilateral knee 
pain.  

Despite the evidence of in-service treatment, there is no 
medical evidence or opinion that supports a theory that the 
appellant's pre-existing bilateral knee disorder was 
aggravated (i.e., permanently worsened) in or as a result of 
any incident of the appellant's short period of ACDUTRA.  In 
fact, in the only opinion regarding the veteran's bilateral 
knee disorder, the VA examiner rendered an opinion that 
weighs against the claim.  In the August 2005 VA examination 
report, the examiner noted that there was nothing in the 
appellant's service records to suggest aggravation beyond 
normal progression by his active military duty.  The examiner 
explained that the appellant had bilateral knee injuries 
prior to induction and opined that the pre-existing injuries 
were less likely than not to have been aggravated by the 
ACDUTRA.  The Board finds that the VA examiner's opinion, 
based on both the examination of the appellant and 
consideration of his documented medical history and 
assertions, constitutes probative evidence on the matter of 
service connection for the claimed bilateral knee disorder.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  There is no other competent 
medical opinion that suggests the appellant's bilateral knee 
disorder was aggravated by his ACDUTRA. 

The Board recognizes the sincerity of the arguments advanced 
by the appellant that his bilateral knee disorder was 
aggravated by service.  However, when the determinative issue 
is one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the bilateral knee disorder.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


